Citation Nr: 0303037	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits in the amount of $44,472.90.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from August 1954 to May 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March and September 1998 decisions of 
the Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Winston-Salem, North 
Carolina.

The Board remanded the case in August 2000.


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected pension 
benefits effective Deceember 1, 1993, based upon the income 
information provided by him in his application for pension; 
he was informed by that application was well as by subsequent 
VA letters, that he was obligated to provide prompt notice of 
any change in income and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.

2.  In his November 1993 application for pension benefits and 
a letter to the RO in October 1994, the veteran reported no 
income for himself and his wife.  

3.  Thereafter, after receiving information that the 
veteran's wife had unreported income beginning in 1994, the 
RO retroactively reduced the veteran's nonservice-connected 
pension benefits effective from February 1, 1994, and 
ultimately terminated the pension award effective February 1, 
1997, thereby creating an overpayment in the amount of 
$44,472.90.

4.  The veteran failed to report his spouse's income, with 
knowledge of the likely consequences, and with resulting loss 
to the government; in addition, when he purposely reported 
that his wife had no income, he engaged in willful 
misrepresentation of a material fact and willful failure to 
disclose a material fact, with the intent of retaining VA 
benefits that he was not entitled to receive.

5.  The veteran's actions of initially failing to report his 
spouse's income in 1994 and thereafter resulted in the 
creation of the overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of 
$44,472.90 of the veteran's nonservice-connected pension 
benefits is precluded by a finding of bad faith and 
misrepresentation on the part of the veteran.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In November 2002, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Background

A review of the record reveals that the veteran was granted 
entitlement to nonservice-connected pension benefits as a 
result of a November 1993 rating decision.  Benefits were 
awarded in early 1994, effective from December 1, 1993.  The 
notification letter informing the veteran of the award and 
listing the enclosure letters, if any, is not of record.  In 
his November 1993 application for pension benefits, the 
veteran reported no income for himself and his wife, although 
the instructions to that application form provided clear 
notice that all income from any source was to be reported.  
In late September or early October 1994, the RO sent the 
veteran correspondence notifying him of the need to regularly 
provide VA with information, such as income information and 
changes in income, that was critical for his continued 
receipt of pension benefits.  The veteran responded in 
October 1994 by advising the VA that there were no changes in 
his income.  A November 1995 letter, in pertinent part, 
informed him that he was obligated to provide prompt notice 
of any change in income or net worth and that a failure to 
provide such would result in the creation of an overpayment 
which would be subject to recovery.  In a November 1997 
letter, the veteran was notified that the VA received 
verification that his spouse received in $10,067 in income in 
1994, $11,921 in 1995, and $9,768 in 1996.  In subsequent 
financial status reports, the veteran for the first time 
reported his spouse's income for the years in question.  

The overpayment at issue was created when the veteran 
initially failed to report his wife's income beginning in 
1994 and thereafter continued to fail to report her wages.  
The RO retroactively reduced and then terminated the 
veteran's nonservice-connected pension benefits.  The veteran 
requested a waiver of the recovery of the overpayment at 
issue.  In decisions in March and September 1998, the 
Committee denied the veteran's request for a waiver of the 
overpayment of nonservice-connected pension benefits.  

The veteran's daughter contends that her father had a VA 
representative fill out the initial application for benefits 
because he was legally blind, and that he only signed the 
document.  She maintains that her father informed the 
representative that his spouse was making an income.  She 
notes that her mother only worked 20 hours per week at a 
minimum wage job.  She also noted that her parents were 
financially incapable of repaying the debt as neither parent 
was working and their only source of income was Social 
Security Administration retirement benefits.  


Legal Analysis

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  For 
misrepresentation, there must be willful misrepresentation of 
a material fact or willful failure to disclose a material 
fact.  The misrepresentation must be more than non-willful or 
mere inadvertence.  38 C.F.R. §§ 1.962(b), 1.965(b).  "Bad 
faith" refers to "unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense." 38 C.F.R. § 
1.965(b)(2).  Conduct by a claimant undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.  In Richards v. 
Brown, 9 Vet. App. 255 (1996), the Court found that the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage.

The veteran was clearly notified of his obligation as a 
pension recipient to report all income and changes thereto 
and that his pension award was based on his income.  

Despite the clear notifications by the RO, the veteran 
deliberately failed to report his spouse's income to VA.  Not 
only did he not report the income, he misreported his income 
and purposefully wrote he and his spouse received no income.  
In the meantime, he continued to receive benefits based on 
his report of only having no income.

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1).

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran 
failed to report his spouse's income and did so with the 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government.  This action constituted bad faith.  He had been 
given clear instructions and notice that his receipt of 
pension was based on family income, that all income from any 
source was to be reported, and that any changes in income 
were to be promptly reported.  When he reported that he and 
his spouse had no income during the period in question, when 
he clearly was aware that his wife in fact had such income, 
he engaged in willful misrepresentation of a material fact 
and willful failure to disclose a material fact, evidently 
with the intent of retaining VA benefits that he was no 
longer entitled to receive.  That action constituted 
misrepresentation.  As a result of both the veteran's bad 
faith and misrepresentation, the overpayment in the amount of 
$44,472.90 was created.  By failing to accurately and fully 
report his spouse's income, the veteran concealed relevant 
financial information.  The veteran's actions cannot be 
deemed to be non-willful or mere inadvertence.  The Board 
finds that the veteran did not inform the VA of his spouse's 
income beginning in 1994 in order to maintain his receipt of 
VA nonservice-connected pension benefits.  Likewise, the 
Board does not find that the veteran lacked the requisite 
knowledge of the likely consequences of failing to report his 
spouse's income.  As indicated, he was fully informed that an 
overpayment which would be subject to recovery could result 
from a failure to accurately report his income.

The Board notes the contentions of the veteran that he told a 
VA representative of his spouse's income but he did not enter 
this amount on the VA form.  The Board notes, however, that 
the veteran signed the application form listing his spouse's 
income as "zero."  In addition, "erroneous advice given by 
a government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran 
acted in bad faith when he failed to initially report his 
spouse's income to VA and then he misrepresented his income 
to VA.  His actions constitute bad faith and 
misrepresentation in his dealings with VA.  When the 
overpayment of VA benefits results from such bad faith and 
misrepresentation on the part of the veteran, waiver of this 
debt is precluded by law, regardless of the veteran's current 
financial status or any of the elements of the standard of 
equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b).




ORDER

Waiver of recovery of an overpayment in the amount of 
$44,472.90 of the veteran's nonservice-connected pension 
benefits is precluded by a finding of bad faith and 
misrepresentation on the part of the veteran.  



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

